Title: From Alexander Hamilton to James McHenry, 30 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 30, 1799

In the list of additional appointments, which you lately transmitted to me, I find the names of several persons as Captains and first Lieutenants in the 9th. 14th & 15 Regiments who were not before officers of those Regiments. Whether I have been in any instance accessory to a circumstance of this nature, I do not now recollect, but be this as it may, I am sorry that it has happened. For as it contravenes the reasonable expectations of the officers previously appointed it cannot fail to produce discontent, and it will be unfortunate to mingle this ingredient into the mass, at our first outset.
I must entreat that henceforth the routine of promotion may govern as to all the Regiments which have their field officers and even as to any one which has not its complement, that it may govern to the rank of Capt inclusively. And that I may be authorised to declare that this is the intention, saving cases of extraordinary preferment for extraordinary service. It is a point on which I am anxious.
Col Hall writes me that some of the late appointments have been dissatisfactory to his Regiment.
It is very desireable that the rules which are to regulate promotions should be fixed and promulged. This is a point which can no longer with convenience be left afloat. It is very important as fast as possible to ascertain and fix every part of our system.
I have the honor to be   Sir   yr obed ⟨ser⟩
The Secy of War
 